DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record. The closest prior art of record Han et al. (hereinafter, Han) (US 2011/0047144), teaches identify query execution plans are computed, divide search space into a plurality of subproblem which constituent query execution plans are created, each query execution plan associated with quantifiers, plurality of threads with query execution plans ([0004]), each plan partition is sorted in lexicographical order of the quantifier sets, enumerates query parallelisms, generates query execution plans by generating tables, the plans can be greater/higher than cost and properties (table accessed, predicate applied, ordering of rows, partitioning etc.). Quantifier are maintained in an memory quantifier set tables, given m threads, divides the whole ranges in each plan, the ranges or sizes divisible by the number of threads in an partitioned ranges [0036], [0043], [0049]).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “determine an average number of threads of control that are available for each of the selected operators based on a number of currently available threads of control and a number of the selected operators; allocate an initial number of threads of control to an initial selected operator having the lowest maximum thread capacity in the ascending order, the initial number being a plurality of threads of control and based on a minimum of the average number of threads of control and the corresponding maximum thread capacity. determine a revised average number of threads of control that are available for each of the remaining selected operators based on a remaining number of currently available threads of control and a remaining number of the selected operators; and allocate a next number of threads of control to a next selected operator having the next lowest maximum thread capacity in the ascending order, the next number being another plurality of threads of control and based on a minimum of the revised average number of threads of control and the corresponding maximum thread capacity, wherein the allocated threads of control being configured to execute concurrently a query corresponding to the query graph” and similarly in independent claims 8 and 14.
Dependent claims 2-7, 9-13 and 15-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Waltz et al. (US 2017/0061364 A1) describe remaining number of available threads; the number of processing threads to be allocated to the queue. Thus, queues prioritized and scheduled relative to one another, each thread corresponds to dynamically created at run-time based on the queue configuration information, which are subsequently loaded or fetched and then executed ([0012], [0039]). Huberman et al. (hereinafter, Huberman; US 2006/0122927 A1) teaches each point in the graph is a run of the simulator. As the load increases to the left, the obedient users without a market are able to maintain a high level of utility. In contrast, the non-market strategic users are able to maintain a high level of utility when the system is moderately loaded (e.g., from 120 to 100), but when the load saturates the system, utility drops to zero.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154   
5/7/21